GUARANTEE
          This GUARANTEE (this “Guarantee”), dated as of the 26th day of August,
2008, is between 4278941 CANADA INC., a corporation formed under the laws of
Canada (together with its successors and permitted assigns, the “Guarantor”),
and BANK OF AMERICA, N.A., a national banking association organized under the
federal laws of the United States of America, having a place of business at 335
Madison Avenue, New York, New York 10017 acting on its own behalf as lender
(acting through its Canada branch) and as collateral agent, for itself and on
behalf of the Secured Parties (as such term is defined in the Credit Agreement,
hereinafter defined) (the “Collateral Agent”).
W I T N E S S E T H:
          WHEREAS, pursuant to that certain Credit Agreement dated as of the
date hereof among, inter alia, Warnaco of Canada Company, as borrower (together
with its successors and permitted assigns, the “Borrower”), the financial
institutions, together with their respective successors and assigns, listed on
the signature pages thereof from time to time, as Lenders, and the Collateral
Agent, as the same may be amended, supplemented, revised, restated or replaced
from time to time, the Lenders have agreed to make Loans available to and for
the benefit of the Borrower;
          WHEREAS, Borrower owns 100% of the outstanding stock of the Guarantor
and the Guarantor will derive direct and indirect economic benefits from the
making of the Loans and other financial accommodations provided to Borrower
pursuant to the Credit Agreement;
          WHEREAS, in order to induce the Lenders to enter into the Credit
Agreement and the other Loan Documents and to induce the Lenders to make the
Loans as provided for in the Credit Agreement, the Guarantor has agreed to
guarantee payment of the Obligations of the Borrower.
          NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, and to induce the Lenders to provide the Loans and other
financial accommodations under the Credit Agreement and the other Loan
Documents, it is agreed as follows:
1. DEFINITIONS.
          Capitalized terms used herein shall have the meanings assigned to them
in the Credit Agreement, unless otherwise defined herein.
          References to this “Guarantee” shall mean this Guarantee, including
all amendments, modifications and supplements and any annexes, exhibits and
schedules to any of the foregoing, and shall refer to this Guarantee as the same
may be in effect at the time such reference becomes operative.
Guarantee — 4278941 Canada Inc. (2008)

 



--------------------------------------------------------------------------------



 



2. THE GUARANTEE.
     2.1 Guarantee of Guaranteed Obligations of Borrower. The Guarantor hereby
irrevocably and unconditionally guarantees to the Collateral Agent, the prompt
and complete payment (whether at stated maturity, by acceleration or otherwise)
and strict performance and observance of the Obligations of the Borrower which
are or may become from time to time owing or payable, or to be performed, or
which remain owing or unpaid to, or to be performed for the benefit of the
Secured Parties (hereinafter the “Guaranteed Obligations”). The Guarantor agrees
that this Guarantee is a guarantee of payment and performance and not of
collection, and that its obligations under this Guarantee shall be absolute and
unconditional.
     2.2 Payment on Demand. The Guarantor shall, upon the occurrence of an Event
of Default, and upon demand by the Collateral Agent, make immediate payment to
the holder of the Guaranteed Obligations the entire outstanding Guaranteed
Obligations due and owing to such holder. Any such payment by the Guarantor
shall be made to the Collateral Agent in immediately available funds to an
account designated by the Collateral Agent or at the address set forth herein
for the giving of notice to the Collateral Agent or at any other address that
may be specified in writing from time to time by the Collateral Agent, and shall
be credited and applied to the Guaranteed Obligations.
          In addition, each payment to be made by the Guarantor under this
Guarantee shall be payable in the currency or currencies in which such
Guaranteed Obligations are denominated and such payments or all other
provisions, conditions, covenants and agreements to be observed and executed by
the Guarantor shall be made, observed and executed by the Guarantor without any
set-off, compensation, counterclaim or other reduction whatsoever including,
without limitation, all reductions resulting from any means of defense, right of
action, right of compensation or from a reconventional demand of whatever
nature, which the Guarantor should dispose of or has disposed of, at any time
against the Collateral Agent or any other Secured Party, in connection with this
Guarantee, the Credit Agreement, the Loan Documents or otherwise.
     2.3 No Obligation to Take Action Against the Borrower In no event shall the
Collateral Agent have any obligation (although it is entitled, at its option) to
proceed against the Borrower or any other Person or any Collateral subject to
any security or hypothec securing Guaranteed Obligations before seeking
satisfaction from the Guarantor, and it shall not be bound to offer or to
deliver its security before being paid in full, to give a rank or marshal its
security nor to apply this principle to sums of money which it shall be entitled
to receive or to other assets upon which it may possess rights. The Guarantor
renounces to all benefits of discussion and division. The Guarantee contemplated
hereunder is in addition to and not in substitution for any other guarantee by
anyone whomsoever and shall not prejudice any and all security granted to the
Collateral Agent by anyone whomsoever, and held by it at any time whatsoever.
     2.4 Solidary Codebtor. The obligations of the Guarantor hereunder are
independent of the Guaranteed Obligations and the obligations of the Borrower
under the Credit Agreement or any other Loan Document and a separate action or
actions may be brought and prosecuted against the Guarantor, separately or with
any one or more other Persons solidarily, or against some separately and some
solidarily, to enforce this Guarantee, irrespective of whether any
Guarantee — 4278941 Canada Inc. (2008)

2



--------------------------------------------------------------------------------



 



action is brought against the Borrower or any other Person or whether the
Borrower or any other Person is joined in any such action or actions.
     2.5 Continuing Guarantee. This Guarantee shall be a continuing, absolute
and unconditional guarantee, and it shall remain in full force and bind the
Guarantor until the indefeasible payment and performance in full of the
Obligations.
          To the fullest extent permitted by applicable law, the Guarantor
hereby irrevocably renounces every right it may acquire to be released from its
guarantee pursuant to Article 2366 of the Civil Code of Québec. To the fullest
extent permitted by applicable law, the Guarantor also irrevocably renounces any
rights it may acquire to be released from this Guarantee pursuant to
Article 2362 of the Civil Code of Québec. Within 30 days of the request of the
Collateral Agent, made at any time, the Guarantor shall renew its guarantee
hereunder by executing such documents for this purpose as may be requested by
the Collateral Agent, acting reasonably.
     2.6 Benefit of Guarantee. The provisions of this Guarantee are for the
benefit of the Secured Parties and their respective successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between the
Borrower and Secured Parties, the obligations of the Borrower under the Loan
Documents. In the event all or any part of the Guaranteed Obligations are
transferred, endorsed or assigned by Collateral Agent to any Person or Persons,
any reference to “Collateral Agent” herein shall be deemed to refer equally to
such Person or Persons.
     2.7 Reinstatement. The obligations of the Guarantor hereunder shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment which would otherwise have reduced the obligations of the
Guarantor hereunder (whether such payment shall have been by or on behalf of the
Borrower or any other Person or by or on behalf of the Guarantor) is rescinded
or reclaimed from the Collateral Agent upon the insolvency, bankruptcy,
liquidation or reorganization of the Guarantor, the Borrower, any other Person
or otherwise, or any part of such payment is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by the
Collateral Agent, whether as a “voidable preference”, “fraudulent conveyance”,
or otherwise, all as though such payment or performance had not been made. In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the Guaranteed Obligations shall be reinstated and deemed reduced
only by such amount paid and not so rescinded, reduced, restored or returned.
3. OBLIGATIONS NOT AFFECTED; NO WAIVER
     3.1 Obligations Not Affected. To the fullest extent permitted by applicable
law, the obligations of the Guarantor hereunder shall not be affected or
impaired by any act, omission, matter or thing whatsoever, occurring before,
upon or after any demand for payment hereunder (and whether or not known to the
Guarantor or the Collateral Agent) which, but for this provision, might
constitute a whole or partial defence to a claim against the Guarantor hereunder
or might operate to release or otherwise exonerate the Guarantor from any of its
obligations hereunder or otherwise affect such obligations, whether occasioned
by default of the Collateral Agent or otherwise, including, without limitation:
Guarantee — 4278941 Canada Inc. (2008)

3



--------------------------------------------------------------------------------



 



(1) any limitation of status or power, disability, incapacity or other
circumstance relating to the Borrower, its directors, partners or agents, the
Borrower or any other Person, including, without limitation, any insolvency,
bankruptcy, liquidation, reorganization, readjustment, composition, dissolution,
winding-up or other proceeding involving or affecting the Guarantor, the
Borrower or any other Person;
(2) any irregularity, defect, unenforceability or invalidity in the obtaining of
any moneys, advances, renewals, credits, indebtedness or other obligations of
the Borrower or any other Person under the Loan Documents or any other document
or instrument, whether or not the Collateral Agent shall have had knowledge of
same, it being expressly understood that any amount which may not be recoverable
from the Borrower or any other Person as a consequence of any irregularity,
defect or informality whatsoever in the principal debtor shall be recoverable
from the Guarantor and payable to the Collateral Agent, with interest, fees,
costs and accessories, the whole as provided herein;
(3) any failure of the Borrower or any other Person, whether or not without
fault on their part, to perform or comply with any of the provisions of the Loan
Documents or to give notice thereof to the Guarantor;
(4) the taking or enforcing or exercising or the refusal or neglect to take or
enforce or exercise any right or remedy against any of the Borrower or any other
Person or their respective assets, or the release or discharge of any such right
or remedies;
(5) the granting of time, renewals, extensions, compromises, concessions,
waivers, releases, discharges and other indulgences to the Borrower or any other
Person;
(6) any amendment, variation, modification, supplement or replacement of the
Loan Documents or any other document or instrument;
(7) any change in the ownership, control, name, objects, businesses, assets,
capital structure or constitution of the Guarantor, the Borrower or any other
Person;
(8) any merger, amalgamation or consolidation of the Guarantor, the Borrower or
any other Person with any Person or Persons;
(9) the occurrence of any change in the laws, rules, regulations or ordinances
of any jurisdiction or by any present or future action of any governmental body
or court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the Guaranteed Obligations or
the obligations of the Guarantor under this Guarantee;
(10) the existence of any claim, set-off, compensation or other rights which the
Guarantor may have at any time against the Borrower, the Collateral Agent or any
other Person, or which the Borrower or any other Person may have at any time
against the Collateral Agent or any other Secured Party, whether in connection
with the Loan Documents or otherwise; and
(11) any other circumstance (other than by complete, irrevocable payment) that
might otherwise constitute a legal or equitable discharge or defence of the
Borrower or any other Person under the Loan Documents, or of the Guarantor in
respect of its guarantee hereunder.
Guarantee — 4278941 Canada Inc. (2008)

4



--------------------------------------------------------------------------------



 



     3.2 Waiver. Without in any way limiting the provisions of Section 3.1 of
this Guarantee, to the fullest extent permitted by applicable law, the Guarantor
hereby waives notice of acceptance hereof, notice of any liability of the
Guarantor hereunder, notice or proof of reliance by the Collateral Agent upon
the obligations of the Guarantor hereunder, and diligence, presentment, demand
for payment on the Borrower or any other Person, protest, notice of dishonour or
non-payment of any of the Guaranteed Obligations, or other notice or formalities
to the Borrower or such other Person, of any kind whatsoever.
     3.3 Dealing with Borrower and Others. The Guarantor hereby acknowledges and
agrees that the manner in which the Collateral Agent may now or subsequently
deal with the Borrower or any other Person or any security or hypothec or any
collateral subject to such security or hypothec or other guarantee in respect of
the Obligations shall have no effect on the Guarantor’s continuing liability
under this Guarantee, and that Collateral Agent may at any time or from time to
time, with or without the consent of, or notice to, the Guarantor:
     (a) grant time, renewals, extensions, compromises, concessions, waivers,
releases, discharges and other indulgences to the Borrower or any other Person;
     (b) amend, vary, modify, supplement or replace any Loan Document or any
other related document or instrument;
     (c) take or abstain from taking securities or hypothecs or collateral from
the Borrower, any other Person, or from perfecting securities or hypothecs or
collateral of the Borrower or any other Person;
     (d) release, discharge, compromise, realize, enforce or otherwise deal with
or do any act or thing in respect of (with or without consideration) any and all
collateral, mortgages or other security or hypothec given by the Borrower or any
third party with respect to the obligations or matters contemplated by the
Credit Agreement;
     (e) accept compromises or arrangements from the Borrower or any other
Person;
     (f) notwithstanding the provisions of Article 1572 of the Civil Code of
Québec as well as any other legal rule concerning imputation of payments, apply
all money at any time received from the Borrower or any other Person, or from
securities or hypothec upon such part of the Guaranteed Obligations as it may
see fit or change any such application in whole or in part from time to time as
it may see fit; and
     (g) otherwise deal with, or waive or modify their right to deal with, the
Borrower or any other Person, and all other Persons and securities or hypothec
as it may see fit.
     3.4 Postponement. Until the indefeasible payment and performance in full of
the Obligations, all indebtedness and liabilities, present and future, in
principal, interest (including interest which accrues after the commencement of
any case or proceeding in bankruptcy, or for the reorganization of the Borrower,
fees, charges, expenses, attorney’s fees and any other sum or obligation
(including any intercompany trade payables or royalty or licensing fees) of the
Guarantee — 4278941 Canada Inc. (2008)

5



--------------------------------------------------------------------------------



 



Borrower to the Guarantor are hereby postponed and subordinated to the
liabilities to the Collateral Agent and the Secured Parties, and all money
received by the Guarantor in respect of the indebtedness and liabilities of the
Borrower to the Guarantor shall be received in trust for the Collateral Agent
and forthwith upon demand during the continuance of an Event of Default shall be
paid over to the Collateral Agent, the whole without in any way limiting or
lessening the liability of the Guarantor under the guarantee contained in this
Guarantee. This postponement and subordination is independent of such guarantee
and shall remain in full effect notwithstanding that the liability of the
Guarantor under such guarantee may be extinct; provided, that nothing in this
Section 3.4 shall restrict in any way any payments in respect of the
indebtedness and liabilities of the Borrower or any other Person to the
Guarantor which are expressly permitted by the Credit Agreement.
     3.5 Waiver of Rights of Subrogation, Reimbursement, Etc. The Guarantor
hereby irrevocably waives any claim or other rights that it may now or hereafter
acquire against the Borrower any other Person, that arise from the existence,
payment, performance or enforcement of the Guaranteed Obligations under this
Guarantee, the Credit Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Collateral Agent or any one or more of them against the Borrower, any other
Person, or any collateral, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from the Borrower or any other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right; provided,
however, that such waiver shall terminate upon the indefeasible payment and
performance in full of the Obligations; provided, that the Collateral Agent
shall be entitled to hold any Potential Preference Payment (as hereafter
defined) in trust for the benefit of itself, to be credited and applied
following the expiry of the Potential Preference Period, to the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement. The term “Potential Preference Payment” shall mean any payment
or other transfer received for the benefit of the Collateral Agent for or on
account of the Guaranteed Obligations which could be avoided by a trustee in
bankruptcy for the Borrower, or by or for the benefit of other creditors of the
Borrower as a “preference” or a “preferential transfer” or for any other reason
under any applicable bankruptcy, insolvency or similar law now or hereafter in
effect in any bankruptcy, insolvency or similar proceeding with respect to the
Borrower. The term “Potential Preference Period” shall mean the time period
during which a Potential Preference Payment could be avoided under applicable
bankruptcy, insolvency or similar law in any bankruptcy, insolvency or similar
proceeding with respect to the Borrower. The Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section 3.5 is knowingly made in contemplation of such benefits.
     3.6 Funds Transfers. If the Guarantor shall engage in any transaction as a
result of which the Borrower is required to make a mandatory prepayment with
respect to the Guaranteed Obligations under the terms of the Credit Agreement
(including any sale of its assets), the Guarantor shall distribute to the
Borrower an amount equal to the mandatory prepayment required under the terms of
the Credit Agreement.
Guarantee — 4278941 Canada Inc. (2008)

6



--------------------------------------------------------------------------------



 



4. REPRESENTATIONS AND WARRANTIES.
          The Guarantor hereby (a) represents and warrants that the
representations and warranties as to it made by the Borrower in Article IV
(Representations and Warranties) of the Credit Agreement are true and correct on
each date as required by Section 3.2(b)(i) (Conditions Precedent to Each Loan
and Letter of Credit) of the Credit Agreement and (b) agrees to take, or refrain
from taking, as the case may be, each action necessary to be taken or not taken,
as the case may be, so that no Default or Event of Default is caused by the
failure to take such action or to refrain from taking such action by the
Guarantor.
5. DELIVERIES.
          In a form satisfactory to the Collateral Agent, the Guarantor shall
deliver to the Collateral Agent (in sufficient copies), concurrently with the
execution of this Guarantee and the Credit Agreement, the Loan Documents and
other instruments, certificates and documents as are required to be delivered by
the Guarantor to the Collateral Agent under the Credit Agreement.
6. FURTHER ASSURANCES.
          Guarantor agrees, at its expense and upon the written reasonable
request of the Collateral Agent, to do all such things and to execute and
deliver to the Collateral Agent, from time to time, any such additional
instruments or documents reasonably considered necessary by the Collateral Agent
to cause this Guarantee to be, become or remain valid and effective in
accordance with its terms.
7. INDEMNITY.
          As an original and independent obligation under this Guarantee, the
Guarantor shall:
(1) indemnify the Collateral Agent and the other Secured Parties, and keep the
Collateral Agent and the other Secured Parties indemnified, against all costs,
losses, expenses and liabilities of whatever kind resulting from the failure by
the Borrower, or any other Person to make due and punctual payment of any of the
Guaranteed Obligations or resulting from any of the Guaranteed Obligations being
or becoming void, voidable, unenforceable or ineffective against the Borrower,
or any other Person (including, but without limitation, all legal and other
costs, charges and expenses incurred by the Collateral Agent and the other
Secured Parties, or any of them, in connection with preserving or enforcing, or
attempting to preserve or enforce, its rights under this Guarantee); and
(2) pay on demand the amount of such costs, losses, expenses and liabilities
whether or not the Collateral Agent has attempted to enforce any rights against
the Borrower or any other Person or otherwise.
8. PAYMENTS FREE AND CLEAR OF TAXES.
          All payments required to be made by the Guarantor hereunder shall be
made to the Collateral Agent free and clear of, and without deduction or
withholding for, any and all
Guarantee — 4278941 Canada Inc. (2008)

7



--------------------------------------------------------------------------------



 



present and future Taxes (excluding, for greater certainty, taxes imposed on or
measured by the net income or capital of the Collateral Agent by the
jurisdiction under the laws of which it is organized or is resident or carries
on business through a permanent establishment located therein or any political
subdivisions thereof, such taxes referred to herein as “Income Taxes”). If the
Guarantor shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder (excluding Income Taxes), (a) the sum payable shall be
increased as much as shall be necessary so that after making all required
withholdings and deductions (including withholdings and deductions applicable to
additional sums payable under this Section 8) the Collateral Agent, as
applicable, receives an amount equal to the sum it would have received had no
such withholdings or deductions been made, (b) the Guarantor shall make such
withholdings and deductions, and (c) the Guarantor shall pay the full amount
withheld or deducted to the relevant taxing or other authority in accordance
with applicable law. Within thirty (30) days after the date of any payment of
Taxes, the Guarantor shall furnish to the Collateral Agent the original or a
certified copy of a receipt evidencing payment thereof. The Guarantor hereby
indemnifies and, within ten (10) days of demand therefor, shall pay the
Collateral Agent for the full amount of Taxes (excluding Income Taxes but
including any Taxes imposed by any jurisdiction on amounts payable by the
Guarantor under this Section 8) paid by the Collateral Agent, as appropriate,
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
asserted.
          In addition, the Guarantor agrees to pay when due any present or
future Taxes that arise from any payment made under this Guarantee or under any
other Loan Document or from the execution, sale, transfer, delivery or
registration of, or otherwise with respect to, this Guarantee, the other Loan
Documents and any other agreements and instruments contemplated hereby or
thereby (except for Income Taxes). The Collateral Agent agrees that, as promptly
as reasonably practicable after it becomes aware of any circumstances referred
to above which would result in additional payments under this Section 8, it
shall notify the Guarantor thereof in writing.
9. OTHER TERMS.
     9.1 Entire Agreement. This Guarantee, together with the other Loan
Documents, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements relating to a
guarantee of the loans and advances under the Loan Documents and/or the
Guaranteed Obligations.
     9.2 Headings. The headings in this Guarantee are for convenience of
reference only and are not part of the substance of this Guarantee.
     9.3 Severability. Whenever possible, each provision of this Guarantee shall
be interpreted in such a manner to be effective and valid under applicable law,
but if any provision of this Guarantee shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guarantee.
     9.4 Notices. All notices, requests and demands to or upon the Collateral
Agent or the Guarantor hereunder shall be effected in the manner provided for in
Section 11.8 (Notices, Etc.)
Guarantee — 4278941 Canada Inc. (2008)

8



--------------------------------------------------------------------------------



 



of the Credit Agreement; provided, however, that any such notice, request or
demand to or upon the Guarantor shall be addressed to the Borrower’s notice
address set forth in such Section 11.8.
     9.5 Successors and Assigns. This Guarantee and all obligations of the
Guarantor hereunder shall be binding upon the successors and assigns of the
Guarantor (including a debtor-in-possession on behalf of the Guarantor) and
shall, together with the rights and remedies of Collateral Agent hereunder,
enure to the benefit of Collateral Agent, all future holders of any instrument
evidencing any of the Obligations and their respective successors and assigns.
No sales of participations, other sales, assignments, transfers or other
dispositions of any agreement governing or instrument evidencing the Obligations
or any portion thereof or interest therein shall in any manner affect the rights
of the Collateral Agent hereunder. The Guarantor may not assign, sell,
hypothecate or otherwise transfer any interest in or obligation under this
Guarantee without the prior written consent of the Collateral Agent.
     9.6 No Waiver; Cumulative Remedies; Amendments. The Collateral Agent shall
not by any act, delay, omission or otherwise be deemed to have waived any of its
rights or remedies hereunder, and no waiver shall be valid unless in writing,
signed by the Collateral Agent and then only to the extent therein set forth. A
waiver by the Collateral Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent would otherwise have had on any future occasion. No failure to
exercise nor any delay in exercising on the part of the Collateral Agent, any
right, power or privilege hereunder, shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege. The rights, remedies, power and privileges hereunder
provided are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights, remedies, powers and privileges provided by law. None
of the terms or provisions of this Guarantee may be waived, altered, modified,
supplemented or amended except by an instrument in writing, duly executed by the
Collateral Agent and the Guarantor.
     9.7 Termination; No Reduction. This Guarantee is a continuing Guarantee and
shall remain in full force and effect until the indefeasible payment and
performance in full of the Obligations. The obligations of the Guarantor under
this Guarantee shall not be satisfied, reduced, affected or discharged by any
intermediate payment, settlement or satisfaction of the whole or any party of
the principal, interest, fees and other monies or amounts which may at any time
be or become owing or payable under or by virtue of or otherwise in connection
with the Guaranteed Obligations or the Loan Documents. Upon payment and
performance in full of the Guaranteed Obligations, the Collateral Agent shall
deliver to the Guarantor such documents as the Guarantor may reasonably request
to evidence such termination.
     9.8 Applicable Law. This Guarantee shall be conclusively deemed to be a
contract made under, and shall for all purposes be governed by, and construed
and interpreted in accordance with, the laws of the Province of Québec and the
federal laws of Canada applicable therein in effect from time to time without
prejudice to or limitation or any other rights or remedies available under the
laws of any jurisdiction where property or assets of the Guarantor may be found.
Guarantee — 4278941 Canada Inc. (2008)

9



--------------------------------------------------------------------------------



 



     9.9 Costs and Expenses. The Guarantor shall pay on demand by the Collateral
Agent any and all reasonable costs, fees and expenses (including, without
limitation, reasonable legal fees and expenses) incurred by the Collateral Agent
in enforcing any of its rights under this Guarantee.
     9.10 Formal Notice. The Guarantor shall be en demeure by the mere lapse of
time for performing its obligations or by the arrival or forfeiture of the term,
or by any other cause provided by law.
     9.11 Contract by Mutual Agreement. The provisions of this Guarantee have
been freely discussed and negotiated between the parties and the rules relating
to contracts of adhesion do not apply.
     9.12 Acknowledgement. The Guarantor hereby acknowledges that it has
received and taken cognizance of an original executed copy of the Loan Documents
and is familiar with all the provisions thereof
     9.13 Guarantee in Addition to Other Obligations. The obligations of the
Guarantor under this Guarantee are in addition to and not in substitution for
any other obligations to the Collateral Agent in relation to the Loan Documents
and any guarantees, indemnities or security or hypothec at any time held by or
for its benefit.
     9.14 Entire Agreement. This Guarantee, including all documents contemplated
hereby, constitutes the entire agreement between the parties with respect to the
subject matter and supersedes all prior negotiations, undertakings,
representations and understandings.
     9.15 Precedence. In the event that any provisions of this Guarantee
contradict, are inconsistent with and are otherwise incapable of being construed
in conjunction with the provisions (including any rights, remedies and covenants
therein) of the Credit Agreement, the provisions of the Credit Agreement shall
take precedence over those contained in this Guarantee.
     9.16 Counterparts. This Guarantee may be executed in any number of
counterparts, each of which shall collectively and separately constitute one and
the same agreement.
10. HYPOTHEC AND SECURITY.
          To secure payment of the Guarantor’s obligations under this Guarantee,
concurrently with the execution of this Guarantee, the Guarantor has entered
into, or will enter into, a Deed of Movable Hypothec, General Security Agreement
and Securities Pledge Agreement pursuant to which the Guarantor has granted to
the Collateral Agent a security interest in and hypothec on all of its movable
(personal) property, present and future, corporeal and incorporeal, of
whatsoever nature and kind and wheresoever situated.
[signature page follows]
Guarantee — 4278941 Canada Inc. (2008)

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Guarantee as of the date first above written.

            4278941 CANADA INC., as Guarantor
      By:   /s/ Denise Imperiale       Name:     Denise Imperiale      Title:  
  Treasurer     

            BANK OF AMERICA, N.A., as Collateral Agent
      By:   /s/ Kevin W. Corcoran       Name:     Kevin W. Corcoran     
Title:     Vice President     

Guarantee — 4278941 Canada Inc. (2008)

 